Citation Nr: 1004604	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
February 1994.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO in Cheyenne, Wyoming 
currently has jurisdiction of the case.


FINDING OF FACT

The Veteran's bilateral hearing loss disability, which first 
manifested many years after service, is not causally related 
to events in service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In McClain v. Nicholson, 21 Vet. App. 319 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the requirement that a claimant have a 
current disability before being granted service connection 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim.

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

A disease must be shown to be of a chronic nature in 
service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge 
from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) contain audiometric test 
results listed in a November 1986 enlistment examination 
report.  These results show right ear auditory thresholds of 
25, 20, 5, 10 and 15 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  The Veteran had left ear auditory 
thresholds of 20, 20, 10, 25 and 25 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  This is not a 
hearing loss disability as defined by VA regulations.  See 
38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's left auditory threshold 
of 55 decibels at 6000 Hertz at this time.  However, the 
Veteran was not diagnosed with hearing loss in either ear.  
Thus, the Veteran is presumed to have entered service in 
sound condition.  38 U.S.C.A. § 1111.  

In May 1991, an audiometric examination was significant for 
left ear auditory thresholds of 35 decibels at 3000 and 4000 
Hertz.  The Veteran was noted to have routine exposure to 
hazardous noise.

On his separation examination in June 1994, the audiometric 
results show right ear auditory thresholds of 15, 10, 0, 30 
and 5 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The Veteran had left ear auditory thresholds 
of 15, 10, 10, 30 and 25 decibels at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively.  This is also not a hearing 
loss disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.

Postservice, the Veteran first complained of hearing 
impairment in the January 2004 service connection 
application.  A March 2004 VA clinical record noted the 
Veteran's report of diminished hearing over some years.

An April 2004 VA Compensation and Pension (C&P) audiology 
examination established current hearing loss disability, per 
VA standards, for both ears.  The audiometric results showed 
right ear auditory thresholds of 30, 30, 10, 25 and 30 
decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  The Veteran had left ear auditory thresholds 
of 15, 15, 15, 35 and 40 decibels at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively.  Speech recognition scores 
were 96 percent in the right ear and 100 percent in the left 
ear.

The VA audiologist indicated that the Veteran's right ear 
demonstrated a conductive and sensorineural hearing loss 
component while his left ear demonstrated sensorineural 
hearing loss.  At that time, the Veteran reported a 
childhood history which was significant for ear infections 
as a child, in service noise exposure as a tank mechanic, 
and postservice noise exposure with significant use of 
personal hearing protection.

In October 2006, the Board remanded this claim for VA C&P 
examination to determine the probable onset and etiology of 
the Veteran's bilateral hearing loss.  At that time, the 
Board noted that a lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his 
claim as the laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and 
audiometric test results reflecting an upward 
shift in tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from 
a brief of the VA Secretary).

As noted by the Board, the Veteran had hazardous noise 
exposure in-service and his audiometric evaluations showed 
upward shifts in tested thresholds for the right (3000 
Hertz) and left (3000 and 4000 Hertz) ears from the time of 
entrance to separation from service.  

The VA C&P audiology examination in October 2009 reflects 
that the Veteran's STRs were thoroughly reviewed.  The 
Veteran reported an inservice history of noise exposure to 
engine noise and tank fire.  His civilian occupations 
consisted of working as a maintenance mechanic and hold 
setter, which involved use of hearing protection.  The 
Veteran denied a history of recreational noise exposure.  
The Veteran further reported a childhood history of ear 
infections with insertion of pneumatic equalization (PE) 
tubes.  The Veteran also reported frequent episodes of 
excess cerumen in his ears.

The audiometric results showed right ear auditory thresholds 
of 15, 15, 10, 10 and 15 decibels at 500, 1000, 2000, 3000 
and 4000 Hertz, respectively.  The Veteran had left ear 
auditory thresholds of 10, 10, 10, 35 and 35 decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Speech 
recognition scores were 100 percent bilaterally.  The VA 
audiologist indicated that the Veteran demonstrated normal 
right ear hearing through 4000 Hertz with a moderately-
severe sensorineural hearing loss from 6000-8000 Hertz.  
Left ear hearing was within normal limits through 2000 Hertz 
with a mild to severe sensorineural hearing loss from 3000-
8000 Hertz.  

On review of the record, the VA audiologist opined that it 
was less likely as not that the Veteran manifested bilateral 
hearing loss caused by or as a result of active service.  In 
this respect, the VA examiner noted that the Veteran did not 
currently manifest a hearing loss per VA standards and that 
the very mild threshold shifts demonstrated in service were 
likely related to temporary threshold changes with acoustic 
trauma and/or excessive cerumen as reported by the Veteran.  

For purposes of this opinion, the Board presumes a current 
hearing loss disability based upon the results of the April 
2004 VA audiology examination.  McClain, 21 Vet. App. 319 
(2007).  

The Veteran describes decreased hearing acuity in service as 
well as a childhood history of ear infections and a history 
of episodes of excessive cerumen.  The Veteran is competent 
to describe these aspects of disability, and the Board finds 
no evidence of record impeaching the credibility of these 
assertions.

However, the October 2009 VA examiner took into 
consideration the Veteran's statements in conjunction with 
reviewing the STRs and conducting audiometric examination.  
The VA audiologist indicated that the Veteran demonstrated 
very mild temporary threshold shifts in service which could 
be attributable to acoustic trauma and/or excessive cerumen, 
and provided opinion that the Veteran's bilateral hearing 
loss disability was not caused by or a result of active 
service.

As noted in the October 2006 remand, the Board is not 
competent to provide its own unsubstantiated medical opinion 
regarding the significance of the Veteran's upward shifts in 
tested thresholds in service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Veteran is competent to describe 
decreased hearing acuity in service, which was essentially 
conceded as occurring temporarily by the October 2009 VA 
audiologist.  However, the probative value of the Veteran's 
statements is greatly overweighed by the findings of the 
October 2009 VA examiner who has greater clinical expertise 
in identifying the nature and etiology of the Veteran's 
hearing loss disability.  See generally Espiritu, 2 Vet. 
App. at 494 (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of 
the origins of a specific disorder).

In conclusion, the Board finds by a preponderance of the 
evidence that the Veteran's current bilateral hearing loss 
disability, which first manifested many years after service, 
is not causally related to events in service.  In so 
holding, the Board finds that the Veteran's allegations in 
this case are greatly outweighed by the overall medical 
evidence of record, to include the opinion from the VA C&P 
examiner in October 2009.  There is no doubt of material 
fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  The claim, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

A pre-adjudicatory RO letter dated March 2004 advised the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  With the exception of providing notice 
of the downstream issues of establishing a disability rating 
and effective date of award, the March 2004 RO letter 
substantially complies with the VCAA notice requirements.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A post-adjudicatory notice dated March 2006 advised the 
Veteran of the criteria for establishing a disability rating 
and effective date of award should service connection be 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the claim is denied, these issues are not 
implicated and no prejudice accrues to the Veteran for the 
untimely notice.

VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs and all VA and private clinical records identified by 
the Veteran as relevant to his claim.

The Veteran was afforded a VA C&P examination in October 
2009 to determine whether he manifests any current hearing 
loss disability which first manifested in service and/or is 
causally related to service.  The Board finds that the 
examination report accurately reviews the factual evidence 
of record, and provides a fully explained rationale which 
addresses the Veteran's complaints and supports the 
conclusion by citing to accepted medical principles.  On 
review of the record, the Board finds sufficient evidence to 
decide this claim.

Significantly, the Veteran and his representative in this 
case have not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

ORDER

Service connection for hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


